Case: 5:21-mj-01104-KBB Doc #: 1 Filed: 03/19/21 1o0f1. PagelD#: 1

AO 442 (Rev, 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the
District of Columbia
yamy wo
United States of America
v. Case: 1:21-mj-00325
ETHAN C. SEIT. Assigned To : Meriweather, Robin M.
NC. SEITZ ) Assign. Date : 3/18/2021
) Description: Complaint w/ Arrest Warrant
)
)

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ETHAN C. SEITZ ’
who is accused of an offense or violation based on the following document filed with the court:

©) Indictment O Superseding Indictment 0) Information © Superseding Information (& Complaint

O Probation Violation Petition O Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority;

18 U.S.C. § 1752(a)(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority;

40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;

40 U.S.C, § 5104(e)(2)(G) - Violent Entry and Disorderly Conduct on Capitol Grounds.
Liffey 2021.03.18
Rey 19:12:06 -04'00'

 

 

 

 

 

Date: 03/18/2021
Issuing officer’s signature
City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on (date) __, and the person was arrested on (date) _

at (city and state)

 

Date: =

Arresting officer’s signature

 

Printed name and title

 

 

 
